DETAILED ACTION
Claims 1, 6-9, 11, 14 and 17 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 (see applicant’s remarks; pages 9 and 10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Barsness and Joneja are not relied upon to disclose selection of particular cloud computing resources.  Instead, Ferris is relied upon, as shown in the rejection below.
Similar arguments are made in view of the independent claims 8 and 17 and all the corresponding dependent claims (see applicant’s remarks; pages 10-13).  As such, the same rationale discussed above, applies equally as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. (U.S. 2017/0052873 A1) in view of Joneja (U.S. 9,619,827 B1), and further in view of Ferris (U.S. 2010/0131949 A1).
Regarding claim 1, Barsness discloses a method comprising:
receiving, by a computing device, a selection of cloud computing resources used to run computing tasks on computing resources of the computing device (see Barsness; paragraphs 0051 and 0055; Barsness discloses cloud computing nodes with which local computing devices used by cloud consumers may communicate.  The cloud consumer does not need to maintain resources on the local computing device.  Resource provisioning provides for dynamic procurement of computing resources to perform tasks, i.e. “run computing tasks”, within the cloud computing environment.  A user portal provides access, i.e. “receiving…a selection”, to the cloud computing environment for consumers.  In other words, a consumer is provided access, via the user portal, to provision resources to perform tasks);
executing, by the computing device (cloud computing node 100), the computing tasks on the selection of the cloud computing resources (see Barsness paragraphs 0051 and 0055; Barsness discloses dynamic procurement of computing resources to perform tasks within the cloud computing environment);
metering, by the computing device (cloud computing node 100), an amount of time and an amount of power used while executing the computing tasks on the computing resources of the computing device (see Barsness; paragraphs 0023, 0055, 0066 and 0069; Barsness discloses monitoring data tuples from a streaming application, resource usage.  Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment.  The resource usage includes CPU usage including processor-seconds, as well as, energy usage including milliwatts and joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds);
determining, by the computing device (cloud computing node 100), a number of standard energy units (joules) consumed by the computing tasks based on the determined amount of time and the determined amount of power (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining energy usage including milliwatts and joules via a metering and pricing module.  As known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016);
While Barsness discloses “determining, by the computing device, a number of standard energy units consumed by the computing tasks based on the determined amount of time and the determined amount of power” (see Barsness; paragraphs 0066 and 0069), as discussed above, and cost tracking for resource usage (see Barsness; paragraph 0055), Barsness does not explicitly disclose with the computing device, determining a financial cost for use of the computing resources based on the determined number of standard energy units consumed by the computing tasks; and with the computing device, determining a fee to be charged for using selected cloud computing resources of the computing resources based on the financial cost determined for the consumed number of standard energy units.
In analogous art, Joneja discloses with the computing device (resource provider), determining a financial cost for use of the computing resources based on the determined number of standard units consumed by the computing tasks (e.g. running server or software applications) (see Joneja; column 4 lines 1-14, column 6 lines 22-36 and column 7 lines 15-30; Joneja discloses a user requests computing resources, e.g. servers and software applications, from a resource provider.  The resource provider includes an invoice generator that determines a cost for each computing resource used, i.e. “consumed”.  For example, a user used twelve units of a particular computing resource.  The cost for the first five units would be $10.  Further, the examiner notes that the “computing tasks” can be that of running the servers or software applications requested by the user; see support in applicant’s specification as filed; paragraph 0002); and 
with the computing device (resource provider), determining a fee to be charged for using the selected cloud computing resources of the computing resources based on the financial cost determined for the consumed number of standard units of the computing device (see Joneja; column 6 lines 31-36 and column 7 lines 23-26; Joneja discloses the invoice generator can generate an invoice, therefore a “fee” to be charged, for the resource user using the determined cost for each computing resource used by the resource user.  For example, the cost may be $10 per unit, for a total of $20 for the two excess units. And the total cost for time period 4 would be $45).
One of ordinary skill in the art would have been motivated to combine Barsness and Joneja because they both disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated cost determination for specific resource usage as taught by Joneja into the system of Barsness in order to allow the cost tracking of Barsness to provide a specific cost for the invoice and billing in regards to resource energy usage (see Barsness; paragraphs 0055 and 0069).
While Barsness discloses “receiving, by a computing device, a selection of cloud computing resources…” and “executing, by the computing device, the computing tasks on the selection of the cloud computing resources”, as well as, Joneja discloses “with the computing device, determining a fee to be charged for using the selected cloud computing resources…”, as discussed above, the combination of Barsness and Joneja does not explicitly disclose a selection of particular cloud computing resources, the selection of particular cloud computing resources being received as a service request.
In analogous art, Ferris discloses a selection of particular cloud computing resources, the selection of particular cloud computing resources being received as a service request (see Ferris; paragraphs 0041 and 0042; Ferris discloses selecting a particular set of resources, the cloud management system can request the set of resources for cloud processes, i.e. “service request”.  For example, the cloud application can be configured to receive the request for the set of resources via APIs. The request can include the amount of resources desired as well as the particular processes to be performed. And once the set of resources are identified, the cloud application can be configured to grant access to the set of resources).
One of ordinary skill in the art would have been motivated to combine Barsness, Joneja and Ferris because they all disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated selecting particular sets of resources as taught by Ferris into the combined system of Barsness and Joneja in order to provide the benefit of efficiency by allowing particular sets of resources (see Ferris; paragraph 0041) be included in the resource provisioning of computing resources utilized to perform tasks (see Barsness; paragraph 0055).
Regarding claims 2 and 18, Barsness, Joneja and Ferris disclose all the limitations of claims 1 and 17, as discussed above, and further the combination of Barsness, Joneja and Ferris clearly discloses determining, by the computing device, a number of seconds used in the executing the computing tasks as the amount of time (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining CPU usage including processor-seconds, as well as, energy usage as joules that includes seconds as part of its calculation).
Regarding claims 3 and 19, Barsness, Joneja and Ferris discloses all the limitations of claims 2 and 18, as discussed above, and further the combination of Barsness, Joneja and Ferris clearly discloses determining, by the computing device, a number of watts used in the executing the computing tasks as the amount of power (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation).
Regarding claims 4 and 20, Barsness, Joneja and Ferris discloses all the limitations of claims 3 and 19, as discussed above, and further the combination of Barsness, Joneja and Ferris clearly discloses determining, by the computing device, a number of joules used in the executing the computing tasks as the number of standard energy units by multiplying the determined number of seconds and the determined number of watts (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage in joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds).
Regarding claim 5, Barsness, Joneja and Ferris discloses all the limitations of claim 4, as discussed above, and further the combination of Barsness, Joneja and Ferris clearly discloses generating, by the computing device, a billing report for the fee to be charged (see Barsness; paragraph 0055; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources; and Joneja discloses generating an invoice using the determined cost for each resource used; see Joneja; column 6 lines 31-36).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 6, Barsness, Joneja and Ferris discloses all the limitations of claim 5, as discussed above, and further the combination of Barsness, Joneja and Ferris clearly discloses wherein the billing report includes the number of standard units (joules) and the fee for using the selected particular cloud computing resources (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing to provide cost tracking as resources are utilized, i.e. resources are “selected” in order to be utilized, and billing or invoicing for consumption of the resources.  Therefore, since cost tracking is used a cost for the utilized resources would be given.  Further, energy usage in the form of joules is determined.  As such, the billing or invoice would include the fee corresponding to the joules usage; and Joneja discloses generating an invoice using the determined cost for each resource used; see Joneja; column 6 lines 31-36; and Ferris discloses selected particular cloud computing resources; see Ferris; paragraph 0041).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 
Regarding claim 7, Barsness, Joneja and Ferris discloses all the limitations of claim 1, as discussed above, and further the combination of Barsness, Joneja and Ferris clearly discloses wherein the selected particular cloud computing resources are a selection of the computing resources to be used in the executing of the computing tasks (Barsness; paragraph 0055; Barsness discloses a dynamic procurement of computing resources and further metering and pricing for tracking the resources utilized within the cloud computing environment.  As such, “selection of the computing resources to be used” is done in order for the resources to be metered for usage; and Ferris discloses selected particular cloud computing resources; see Ferris; paragraph 0041).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 17, Barsness discloses a system comprising:
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (see Barsness; paragraphs 0045 and 0047; Barsness discloses a processor, memory and computer system readable media);
program instructions to receive a selection of computing resources of the computing device used to run computing tasks on the computing device (see Barsness; paragraphs 0051 and 0055; Barsness discloses cloud computing nodes with which local computing devices used by cloud consumers may communicate.  The cloud consumer does not need to maintain resources on the local computing device.  Resource provisioning provides for dynamic procurement of computing resources to perform tasks, i.e. “run computing tasks”, within the cloud computing environment.  A user portal provides access, i.e. “receiving…a selection”, to the cloud computing environment for consumers.  In other words, a consumer is provided access, via the user portal, to provision resources to perform tasks);
program instructions to execute the computing tasks on the computing resources (see Barsness paragraphs 0051 and 0055; Barsness discloses dynamic procurement of computing resources to perform tasks within the cloud computing environment);
program instructions to estimate (calculate) an amount of time and estimate (calculate) an amount of power used for executing the computing tasks on the computing resources (see Barsness; paragraphs 0023, 0066 and 0069; Barsness discloses monitoring data tuples from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds, as well as, energy usage including milliwatts and joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the limitation recites the amount of time and amount of power “used”, and as such, the calculation is done during, i.e. not before, execution of the computing tasks, as supported by the applicant’s specification where it states “while executing the user’s tasks”; see applicant’s specification as filed; paragraph 0072.  Therefore, “estimate” is interpreted as merely a calculation);
program instructions to determine a number of standard energy units consumed by the computing tasks based on the estimated (calculated) amount of time and the estimated (calculated) amount of power see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining energy usage including milliwatts and joules.  As known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016);
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (see Barsness; paragraphs 0045 and 0047; Barsness discloses a processor, memory and computer system readable media).
While Barsness discloses “determine a number of standard energy units consumed by the computing tasks based on the estimated amount of time and the estimated amount of power” (see Barsness; paragraphs 0066 and 0069), as discussed above, and cost tracking for resource usage (see Barsness; paragraph 0055), Barsness does not explicitly disclose program instructions to determine a financial cost for use of the computing resources based on the determined number of standard units consumed by the computing tasks; and program instructions to bill a fee for using the computing resources based on the determined financial cost for the number of standard units consumed.
In analogous art, Joneja discloses program instructions to determine a financial cost for use of the computing resources based on the determined number of standard units consumed by the computing tasks (e.g. running server or software applications) (see Joneja; column 4 lines 1-14, column 6 lines 22-36 and column 7 lines 15-30; Joneja discloses a user requests computing resources, e.g. servers and software applications, from a resource provider.  The resource provider includes an invoice generator that determines a cost for each computing resource used, i.e. “consumed”.  For example, a user used twelve units of a particular computing resource.  The cost for the first five units would be $10.  Further, the examiner notes that the “computing tasks” can be that of running the servers or software applications requested by the user; see support in applicant’s specification as filed; paragraph 0002); and 
program instructions to bill a fee for using the computing resources based on the determined financial cost for the number of standard units consumed (see Joneja; column 6 lines 31-36 and column 7 lines 23-26; Joneja discloses the invoice generator can generate an invoice, therefore a “bill a fee” to be charged, for the resource user using the determined cost for each computing resource used by the resource user.  For example, the cost may be $10 per unit, for a total of $20 for the two excess units. And the total cost for time period 4 would be $45).
One of ordinary skill in the art would have been motivated to combine Barsness and Joneja because they both disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated cost determination for specific resource usage as taught by Joneja into the system of Barsness in order to allow the cost tracking of Barsness to provide a specific cost for the invoice and billing in regards to resource energy usage (see Barsness; paragraphs 0055 and 0069).
While Barsness discloses “receive a selection of computing resources…”, “execute the computing tasks on the computing resources”, and “estimate an amount of time and estimate an amount of power used for executing the computing tasks on the computing resources”, as well as, Joneja discloses “determine a financial cost for use of the computing resources…”, and “bill a fee for using the computing resources…”, as discussed above, the combination of Barsness and Joneja does not explicitly disclose a selection of particular cloud computing resources, the selection of particular cloud computing resources being received as a service request.
In analogous art, Ferris discloses a selection of particular cloud computing resources, the selection of particular cloud computing resources being received as a service request (see Ferris; paragraphs 0041 and 0042; Ferris discloses selecting a particular set of resources, the cloud management system can request the set of resources for cloud processes, i.e. “service request”.  For example, the cloud application can be configured to receive the request for the set of resources via APIs. The request can include the amount of resources desired as well as the particular processes to be performed. And once the set of resources are identified, the cloud application can be configured to grant access to the set of resources).
One of ordinary skill in the art would have been motivated to combine Barsness, Joneja and Ferris because they all disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated selecting particular sets of resources as taught by Ferris into the combined system of Barsness and Joneja in order to provide the benefit of efficiency by allowing particular sets of resources (see Ferris; paragraph 0041) be included in the resource provisioning of computing resources utilized to perform tasks (see Barsness; paragraph 0055).

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. (U.S. 2017/0052873 A1) in view of Marr et al. (U.S. 9,292,060 B1) and Joneja (U.S. 9,619,827 B1), and further in view of Ferris (U.S. 2010/0131949 A1).
Regarding claim 8, Barsness discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
receive a selection of a first set of computing resources of the computing device used to run a first set of computing tasks on the computing device (see Barsness; paragraphs 0051 and 0055; Barsness discloses cloud computing nodes with which local computing devices used by cloud consumers may communicate.  The cloud consumer does not need to maintain resources on the local computing device.  Resource provisioning provides for dynamic procurement of computing resources to perform tasks, i.e. “run computing tasks”, within the cloud computing environment.  A user portal provides access, i.e. “receiving…a selection”, to the cloud computing environment for consumers.  In other words, consumers are provided access, via the user portal, to provision resources to perform tasks.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “first set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “first set of computing tasks”);
execute the first set of computing tasks corresponding to the first user on the first set of computing resources of the computing device (see Barsness paragraphs 0051 and 0055; Barsness discloses multiple cloud consumers using a plurality of computing nodes, which include resources, of a cloud computing environment 200, that may be grouped physically or virtually.  A dynamic procurement of computing resources is done to perform tasks within the computing environment 200.  A user portal 382 provides access to the consumers.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “first set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “first set of computing tasks”.  In other words, each group of consumers has resources to perform the tasks); 
receive a selection of a second set of computing resources of the computing device used to run a first set of computing tasks on the computing device (see Barsness; paragraphs 0051 and 0055; Barsness discloses cloud computing nodes with which local computing devices used by cloud consumers may communicate.  The cloud consumer does not need to maintain resources on the local computing device.  Resource provisioning provides for dynamic procurement of computing resources to perform tasks, i.e. “run computing tasks”, within the cloud computing environment.  A user portal provides access, i.e. “receiving…a selection”, to the cloud computing environment for consumers.  In other words, consumers are provided access, via the user portal, to provision resources to perform tasks.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “second set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “first set of computing tasks”);
execute the second set of computing tasks corresponding to a second user of the second set of computing resources based on a second number of standard energy units (Barsness; paragraphs 0051, 0055 and 0069; Barsness discloses multiple cloud consumers using a plurality of computing nodes, which include resources, of a cloud computing environment 200, that may be grouped physically or virtually.  A dynamic procurement of computing resources is done to perform tasks within the computing environment 200.  A user portal 382 provides access to the consumers.  Further, energy usage, such as joules, of the resources is executed.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “second set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “second set of computing tasks”.  In other words, each group of consumers has resources to perform the tasks); 
wherein the standard energy units (joules) are determined based on an amount of time and an amount of power consumed by the computing resources (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining energy usage including milliwatts and joules.  As known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016).
While Barsness discloses “first set of computing resources”, “first set of computing tasks”, “second set of computing resources”, “second set of computing tasks” and “standard energy units are determined based on an amount of time and an amount of power consumed by the computing resources”, as discussed above, Barsness does not explicitly disclose receive a request to exchange computing resources corresponding to an equal number of standard energy units between the first set of computing resources used to execute the first set of computing tasks corresponding to the first user and the second set of computing resources used to execute the second set of computing tasks corresponding to the second user; and reallocate the exchanged computing resources between the first set of computing resources and the second set of computing resources based on the request.
In analogous art, Marr discloses receive a request to exchange computing resources corresponding to an equal number of standard energy units (power) between the first set of computing resources used to execute the first set of computing tasks corresponding to the first user and the second set of computing resources used to execute the second set of computing tasks corresponding to the second user (see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19; Marr discloses enabling users to access shared or dedicated resources and allowing users to allocate the resources to various other users. To satisfy service guarantees users are able to request adjustment for power consumption.  For example, the service allows the user to virtually hot swap, i.e. “exchange”, a resource); and 
reallocate the exchanged computing resources between the first set of computing resources and the second set of computing resources based on the request (see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19; Marr discloses the resources being allocated to the user based on a request from the user, such as, to hot swap resources in order to satisfy service guarantees).
One of ordinary skill in the art would have been motivated to combine Barsness and Marr because they both disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated power consumption control as taught by Marr into the system of Barsness in order to provide the resources that perform the tasks (see Barsness; paragraph 0055) to meet the power consumption specified by the user.
While Barsness discloses a number of “standard energy units are determined based on an amount of time and an amount of power consumed by the computing resources” (see Barsness; paragraphs 0051, 0055 and 0069), cost tracking for resource usage (see Barsness; paragraph 0055), and Marr discloses “reallocate the exchanged computing resources…” (see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19), as discussed above, the combination of Barsness and Marr does not explicitly disclose determine a financial cost for using the first set of computing resources based on a number of standard units; determine a financial cost for using the second set of computing resources based on a number of standard units; and bill a fee for using the computing resources based on the determined financial cost for the number of standard units consumed by the computing device.
In analogous art, Joneja discloses determine a financial cost for using the first set of computing resources based on a number of standard units used by the computing device (see Joneja; column 4 lines 1-14, column 6 lines 22-36 and column 7 lines 15-30; Joneja discloses a user requests computing resources, such as, servers and software applications, i.e. “first set of computing resources”, from a resource provider.  The resource provider includes an invoice generator that determines a cost for each computing resource used, i.e. “consumed”.  For example, a user used twelve units of a particular computing resource.  The cost for the first five units would be $10);
determine a financial cost for using the second set of computing resources based on a number of standard units used by the computing device (see Joneja; column 4 lines 1-14, column 6 lines 22-36 and column 7 lines 15-30; Joneja discloses a user requests computing resources, such as, processor cores and memory, i.e. “second set of computing resources”, from a resource provider.  The resource provider includes an invoice generator that determines a cost for each computing resource used, i.e. “consumed”.  For example, a user used twelve units of a particular computing resource.  The cost for the first five units would be $10);
bill a fee for using the computing resources based on the determined financial cost for the number of standard units consumed by the computing device (see Joneja; column 6 lines 31-36 and column 7 lines 23-26; Joneja discloses the invoice generator can generate an invoice, therefore a “bill a fee”, for the resource user using the determined cost for each computing resource used by the resource user.  For example, the cost may be $10 per unit, for a total of $20 for the two excess units. And the total cost for time period 4 would be $45).
One of ordinary skill in the art would have been motivated to combine Barsness and Joneja because they both disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated cost determination for specific resource usage as taught by Joneja into the system of Barsness in order to allow the cost tracking of Barsness to provide a specific cost for the invoice and billing in regards to resource energy usage (see Barsness; paragraphs 0055 and 0069).
While Barsness discloses “receive a selection of a first set of computing resources…”, “execute the first set of computing tasks…on the first set of computing resources”, “receive a selection of a second set of computing resources…”, “execute the second set of computing tasks…on the second set of computing resources”, and Marr discloses “receive a request to exchange computing resources…between the first set of computing resources…and the second set of computing resources…”, as well as, Joneja discloses “determine a financial cost for using the first set of computing resources based on a number of standard units used by the computing device” and “determine a financial cost for using the second set of computing resources based on a number of standard units used by the computing device”, as discussed above, the combination of Barsness, Marr and Joneja does not explicitly disclose a selection of a first set of particular computing resources, the selection of the first set of particular computing resources being received as a service request; and a selection of a second set of particular computing resources, the selection of the second set of particular computing resources being received as another service request.
In analogous art, Ferris discloses a selection of a first set of particular computing resources, the selection of the first set of particular computing resources being received as a service request (see Ferris; paragraphs 0027, 0029, 0041 and 0042; Ferris discloses a user can request and receive different sets of resources, i.e. “service request” for a first set of resources,  and also the resources may be requested by different users.  Selecting a particular set of resources, the cloud management system can request the set of resources for cloud processes.  For example, the cloud application can be configured to receive the request for the set of resources via APIs. The request can include the amount of resources desired as well as the particular processes to be performed. And once the set of resources are identified, the cloud application can be configured to grant access to the set of resources);
a selection of a second set of particular computing resources, the selection of the second set of particular computing resources being received as another service request (see Ferris; paragraphs 0027, 0029, 0041 and 0042; Ferris discloses a user can request and receive different sets of resources, i.e. “another service request” for a second set of resources since there is a request for different sets of resources, and also the resources may be requested by different users.  Selecting a particular set of resources, the cloud management system can request the set of resources for cloud processes.  For example, the cloud application can be configured to receive the request for the set of resources via APIs. The request can include the amount of resources desired as well as the particular processes to be performed. And once the set of resources are identified, the cloud application can be configured to grant access to the set of resources).
One of ordinary skill in the art would have been motivated to combine Barsness, Joneja and Ferris because they all disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated selecting particular sets of resources as taught by Ferris into the combined system of Barsness and Joneja in order to provide the benefit of efficiency by allowing particular sets of resources (see Ferris; paragraph 0041) be included in the resource provisioning of computing resources utilized to perform tasks (see Barsness; paragraph 0055).
Regarding claim 9, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 8, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses the program instructions further being executable by the computing device to cause the computing device to estimate the amount of time based on a time (CPU usage processor-seconds) used to execute computing tasks on the exchanged computing resources (see Barsness; paragraphs 0023 and 0066; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds, which are calculated; and Marr discloses the exchanged computing resources; see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.
Regarding claim 10, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of seconds used in the executing the computing tasks as the amount of time (see Barsness; paragraphs 0023 and 0066; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds).
Regarding claim 11, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 10, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine the amount of power based on power used to execute computing tasks on the exchanged computing resources (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation; and Marr discloses the exchanged computing resources; see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.
Regarding claim 12, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 11, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of watts used in the executing the computing tasks as the amount of power (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation).
Regarding claim 13, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 12, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of joules used in the executing the computing tasks as the number of standard energy units by multiplying the determined number of seconds and the determined number of watts (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage in joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds).
Regarding claim 14, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a fee for use of the first set of particular computing resources based on a determined number of standard energy units (joules) consumed by the first set of computing tasks and determine a fee for use of the second set of particular computing resources based on a determined number of standard energy units (joules) consumed by the second set of particular computing resources (see Barsness; paragraphs 0051, 0055 and 0069; Barsness discloses multiple cloud consumers and procurement of computing resources to perform tasks within the computing environment.  A user portal provides access to the consumers.  Therefore, there are multiple consumers and a plurality of resources, i.e. claimed “first set of computing resources” and “second set of computing resources”, to perform a plurality of tasks, i.e. claimed “first set of computing tasks” and “second set of computing tasks”.  In other words, each consumer has resources to perform the tasks.  Further, metering and pricing are provided for resource usage. And one type of usage is energy usage, e.g. joules, of the resources; and Joneja discloses generating an invoice using the determined cost for each resource used; see Joneja; column 6 lines 31-36; and Ferris discloses selected particular cloud computing resources; see Ferris; paragraph 0041).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.
Regarding claim 15, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses the program instructions further being executable by the computing device to cause the computing device to generate a billing report for use of the computing resources (see Barsness; paragraph 0055; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources; and Joneja discloses generating an invoice using the determined cost for each resource used; see Joneja; column 6 lines 31-36).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.
Regarding claim 16, Barsness, Marr, Joneja and Ferris disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness, Marr, Joneja and Ferris clearly discloses wherein the billing report includes the number of standard energy units and a fee corresponding to the number of standard energy units (joules) (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources.  Further, energy usage in the form of joules is determined.  As such, the billing or invoice would include the fee corresponding to the joules usage; and Joneja discloses generating an invoice using the determined cost for each resource used; see Joneja; column 6 lines 31-36).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hackett et al. (U.S. 2012/0290348 A1) discloses a virtual resource pool comprised of transactional units.
Stafford et al. (U.S. 10,129,172 B1) discloses cloud-based application includes initiating a task which employs the access to selected computing resources.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        09/08/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442